          Case 1:19-cr-00862-VEC Document 145
                                          143 Filed 05/18/20 Page 1 of 1


                                                                        USDC SDNY
                                      THOMAS F. X. DUNN                 DOCUMENT
                                      ATTORNEY AT LAW                   ELECTRONICALLY FILED
                                         225 Broadway                   DOC #:
                                           Suite 1515                   DATE FILED: 05/18/2020
                                    New York, New York 10007

     Thomas F. X. Dunn                                                       Tel: 212-941-9940
     Admitted: NY, NJ & MA                                                   Fax: 212-693-0090
       _________                                                         Thomasdunnlaw@aol.com

     William J. Rempel
     Admitted: NY & NJ
                             MEMO ENDORSED
     By ECF                                                           May 18, 2020

     Honorable Valerie E. Caproni
     United States District Judge
     United States District Court
     500 Pearl Street
     New York, New York 10007

            Re: United States v. Alberto Borges,
                   19 Cr. 862 (VEC)

     Dear Judge Caproni:

              I represent Alberto Borges pursuant to the Criminal Justice Act. I write to request
     that your Honor assign my associate, William Rempel, to assist me. I request that he
     initially be assigned 100 hours at the rate of $90 an hour. If additional hours are needed I
     will seek permission of your Honor for those hours.

             A hard drive containing discovery was received from the discovery coordinator
     Julie A. De Almeida, Esq. The discovery includes wiretap materials lines, jail calls,
     social media and law enforcement documents. Mr. Rempel previously received
     assignments from the Honorable Kimba M. Wood, the Honorable Ronnie Abrams, The
     Honorable Lewis A. Kaplan the Honorable Paul G. Gardephe and the Honorable Naomi
     Reice Buchwald.

            Thank you for your consideration of this request.

                                                                   Respectfully yours,
Application GRANTED.                                                     /s/
                                                                   Thomas F.X. Dunn

SO ORDERED.                   Date: 05/18/2020




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
